IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RONNIE R. ZVOLENSKY,                      : No. 88 MM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
PA. BOARD OF PROBATION AND                :
PAROLE; PAROLE COUNSEL; PAROLE            :
AGENT BROOKS (SCI-DALLAS);                :
PAROLE AGENT STRICKLAND (SCI-             :
DALLAS); PAROLE AGENT HOLLCOME            :
(SCI- DALLAS); PAROLE AGENT               :
MICHAEL NOVACK (SCRANTON                  :
OFFICE); PAROLE AGENT ROBERT              :
JONES (REGENAL [SIC] DIRECTOR);           :
(SCRANTON OFFICE); PAROLE AGENT           :
DOUG SHAFFER (SCRANTON OFFICE);           :
PAROLE AGENT CHRIS TAYLOR                 :
(SCRANTON OFFICE),                        :
                                          :
                   Respondents            :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of July, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.